Citation Nr: 0321694	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-28 992A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased original evaluation for 
post-traumatic stress disorder (PTSD), currently rated 
as 30 percent disabling.

2.	Entitlement to an increased original evaluation for 
status post partial tear of the lateral collateral 
ligament, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966to July 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2003, the Board informed the veteran that it was 
undertaking additional development for the issues of an 
increased rating for PTSD and an increased rating for status 
post partial tear of the lateral collateral ligament of the 
right knee.  Specifically, records from the VA Medical Center 
in New Orleans, Louisiana were requested.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated the regulation that authorizes the Board 
to undertake development and decide a claim based on that 
evidence, absent a waiver of RO consideration by the veteran. 
(38 C.F.R. § 19.2(a)(2)).  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003).  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran was treated at the VA 
Medical Center (VAMC) in New Orleans, Louisiana since 1992 
including at least one hospitalization from June 1996 to 
August 1996.  The response from the VAMC New Orleans suggests 
that the records may have been transferred to the Jackson, 
Mississippi VAMC.  The RO should contact the VAMC Jackson and 
request all treatment records relating to the veteran's PTSD 
and his right knee disability since 1992, including the 
records of the June 1996 to August 1996 hospitalization.  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).  

A remand in this case is required to obtain VA treatment 
records.  Accordingly, the Board finds that the case must be 
remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must ensure that 
the veteran has been notified of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claims, what evidence VA 
will develop, and what evidence the 
appellant must furnish.  

2.	The RO should obtain the veteran's 
medical records from the VAMC in 
Jackson, Mississippi dated from 1992 to 
the present, specifically including 
records from the veteran's 
hospitalization from June 1996 to 
August 1996 at the VAMC New Orleans.  
The evidence indicates that VAMC New 
Orleans records might be located at the 
Jackson VAMC.  The RO should request 
all notes, discharge summaries, 
consults, medications, procedures, and 
problem list.  If the records are 
unavailable the RO should obtain 
specific written confirmation of that 
fact.

3.	Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




